Citation Nr: 0115042	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to May 1946.  
He died in June 1984; the appellant is his widow.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a January 1999 decision of the RO.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A careful review of the evidence shows that the veteran 
submitted a claim for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in May 1975.  He indicated that he had been seen in April 
1975 for his service-connected leg condition.  

In May 1975, the RO requested a copy of the reported April 
1975 examination report.  One April 1975 VA outpatient record 
was received in June 1975.  A VA examination was conducted in 
July 1975.  

By rating action in August 1975, a total rating due to 
individual unemployability was granted, effective on April 
14, 1975.  

The veteran died on June [redacted], 1984, less than 10 years from the 
effective date of the award of a total rating.  

In a May 1985 Decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
Board did not consider entitlement to DIC benefits under 
38 U.S.C.A. § 1318 in that decision.  

The appellant is seeking DIC benefits under 38 U.S.C.A. 
§ 1318.  Her claim was received in October 1998.  She had 
asserted that the veteran had to take early retirement due to 
his service-connected disabilities and had lost many days of 
work due to those disabilities piror to the date of his 
retirement.  

In summarizing its prior caselaw on the matter of claims for 
DIC made pursuant to the "as if" service-connected 
provision of section 1318, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) held in Marso v. West, 13 Vet. App. 260, 267 (1999), 
that a survivor of a deceased veteran is eligible for DIC 
under section 1318(b)(1) if:

	(1) the veteran was in actual receipt of a 100% 
disability rating for the statutory period of time; 

	(2) the veteran would have been in receipt of a 
100% disability rating for such period of time but for 
clear and unmistakable error (CUE) in a final rating or 
Board decision; or 

	(3) if under the specific and limited exceptions 
under Carpenter and Wingo the veteran was 
"hypothetically" entitled to a 100% disability rating 
for the required period of time  

		(i) Carpenter v. West, 11 Vet. App. 140 
(1998):  hypothetical entitlement claims are available 
for claims filed prior to the promulgation of 38 C.F.R. 
§ 20.1106 in March 1992 for cases where a final decision 
was made on the matter in question during the veteran's 
lifetime.  

		(ii) Wingo v. West, 11 Vet. App. 307 (1998):  
hypothetical entitlement claims are available when the 
veteran never filed a claim for VA benefits during his 
or her lifetime.  

The provisions of 38 C.F.R. § 3.22 were revised, effective on 
January 21, 2000, to establish an interpretive rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
A similar holding was held by the Court in Marso v. West, 13 
Vet. App. 260 (1999).  

As noted by the Court in Timberlake v. Gober, 14 Vet. App. 
122 (2000), although 38 C.F.R. § 3.22(a) was amended to 
exclude the "hypothetically" entitled-to-receive section 
1318(b) basis previously recognized in several Court 
decisions, and assuming that the amendment was validly 
promulgated and effective upon its publication on January 21, 
2000 (notwithstanding that it was promulgated without a 
notice-and-comment period), this amendment could not, under 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), be applied to a 
case pending at the time of the regulation change if to do so 
would lead to a less advantageous result to the appellant.  

The Board finds that the case must be remanded to the RO for 
consideration of the appellant's claim in accordance with 
that Court caselaw regarding § 38 U.S.C.A. § 1318.  See Cole 
v. West, 13 Vet. App. 268 (1999), Carpenter v. West, 11 Vet. 
App. 140 (1998); and Marso, Timberlake, and Karnas, supra.  

Because in this case the RO's August 1975 decision that 
granted TDIU, effective on April 14, 1975, the appellant must 
demonstrate that a total rating should have been in effect 
from at least May 1974.  The RO must consider whether the 
veteran hypothetically would have been entitled to receive a 
total disability rating for a period or periods of time, when 
added to any period during which the veteran actually held 
such a rating, that would provide such a rating for at least 
the 10 years immediately preceding the veteran's death.  See 
Timberlake, supra.  The RO, under 38 C.F.R. § 20.1106, must 
take into consideration all prior final rating decisions 
issued during the veteran's lifetime when adjudicating the 
§ 1318 DIC claim.  

The RO should obtain any VA records not previously associated 
with the claims file.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to obtain copies of all the VA records of 
the veteran since service, which are not 
currently in the claims folder, and 
associate them with the claims file.  

2.  The appellant must be afforded the 
opportunity to attempt to demonstrate 
hypothetically that the veteran would 
have been entitled to receive a TDIU for 
10 years before death based on evidence 
in the claims file or VA custody prior to 
the veteran's death.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO must then review the 
appellant's claim of entitlement to DIC 
benefits under the provisions of 38 
U.S.C.A. § 1318 with consideration given 
to all of the evidence of record at the 
time of the veteran's death. 
Consideration must be given to the cited 
Court cases and all applicable laws and 
regulations.  All contentions, arguments 
and theories of entitlement raised by the 
appellant should be fully addressed by 
the RO.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  The appellant has the right 
to submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


